Citation Nr: 0927893	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  07-14 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1962 to June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The Veteran requested a hearing before the undersigned in his 
May 2007 substantive appeal.  In October 2007, the Veteran 
withdrew his request for a hearing.  


FINDINGS OF FACT

1.  In an unappealed October 2004 rating decision, the RO 
denied a claim of entitlement to service connection tinnitus.

2.  The evidence associated with the claims file subsequent 
to the October 2004 rating decision, by itself, or in 
conjunction with the previously considered evidence, does not 
relate to an established fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim.   


CONCLUSIONS OF LAW

1.  The October 2004 rating decision which denied the 
Veteran's claim of entitlement to service connection for 
tinnitus is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7105 
(West 2002).

2.  The evidence received subsequent to the October 2004 
rating decision is not new and material and the requirements 
to reopen the claim have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, service treatment records, VA 
outpatient treatment records, Social Security Administration 
records, a VA examination, and service personnel records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In the context of reopening a claim, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In this case, a May 
2006 notice sent prior to the initial adjudication provided 
the Veteran with the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the Veteran was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial in October 2004.  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, Social Security Administration records, a VA 
examination, multiple statements from the Veteran, a 
statement from a fellow serviceman, and assisted the Veteran 
in obtaining evidence.  The Veteran has not been given a VA 
examination in connection with his claim; however, the duty 
to provide a medical examination or obtain a medical opinion 
applies to claims to reopen only if new and material evidence 
is presented.  38 C.F.R. § 3.159(c)(4).

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.     

Claim to Reopen Based on New and Material Evidence

The Veteran is claiming service connection for tinnitus as a 
result of his time in service.  The Board observes that a 
rating decision denying service connection was issued in 
October 2004.  At that time, the evidence of record showed 
that the Veteran's tinnitus was not likely due to noise 
exposure as a result of explosions in service.  The Veteran 
was provided notice of this decision later that same month; 
however, he did not file an appeal and the decision became 
final.  See 38 C.F.R. § 7105.  In February 2006, he requested 
that his claim be reopened; such request was denied by the RO 
in June 2006 rating decision that is the subject of the 
present appeal.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.  

As a general rule, a claim may be reopened and reviewed if 
"new and material" evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.R.F. § 3.156.  With respect to new and material 
evidence claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers, and 
"material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened, and 
VA may then evaluate the merits of the claim on the basis of 
all evidence of record.   

As previously noted, the Veteran's claim of service 
connection for tinnitus was initially denied in October 2004.  
The evidence associated with the claims file at the time of 
the October 2004 rating decision included service treatment 
records, service personnel records, VA outpatient treatment 
records from April 2003 to August 2004, and the report of a 
September 2004 VA examination.  Based on a review of the 
evidence, the RO determined that the record did not 
demonstrate that the Veteran's tinnitus was related to noise 
exposure in service, and thus the claim was denied.

Evidence added to the record since the time of the last final 
denial in October 2004 includes multiple statements from the 
Veteran, a November 2005 statement from R.S., a fellow 
serviceman, and Social Security Administration records.

Social Security Administration records indicate that the 
Veteran was found to be disabled for social security purposes 
effective July 5, 2002, due to a primary diagnosis of 
coronary artery disease and a secondary diagnosis of iron 
deficiency.

In November 2005, R.S., a fellow serviceman who served with 
the Veteran reported that they both served in the Gulf of 
Tonkin during Vietnam on the USS Kitty Hawk CV 63.  R.S. 
indicated that they were both exposed to very high pitched 
noise from jet engines without the use of hearing protection.  
R.S. further noted that he had been awarded service 
connection for tinnitus.

In May 2006 the Veteran submitted a statement indicating that 
he was exposed to high powered jet aircraft without the use 
of hearing protection during service.  He further indicated 
that the noise from the aircraft caused his tinnitus.

This evidence was not previously before agency decisionmakers 
in October 2004.  Therefore, it is new as contemplated by 
38 C.F.R. § 3.156(a).  However, because the recently-
submitted evidence does not objectively demonstrate that the 
Veteran's tinnitus is related to service or noise exposure in 
service, it is not found to relate to an unestablished fact 
necessary to substantiate the claim.  For the same reason, it 
does not raise a reasonable possibility of substantiating the 
claim.  Thus, the recently submitted evidence is not material 
and the requirements of 38 C.F.R. § 3.156(a) have not been 
satisfied.  

It is acknowledged that the Veteran's statements added to the 
record since October 2004 appear to indicate that his 
tinnitus is related to noise exposure while in service.  
However, as the Veteran was claiming service connection in 
2004, it is implied that he was contending that his tinnitus 
was related to noise exposure at that time as well.  Thus, in 
order to be new and material, the recent evidence would need 
to demonstrate objective findings of an in-service incurrence 
or aggravation of the disability and medical evidence of a 
nexus between the in-service disability and the current 
diagnosis of tinnitus.  Such evidence was lacking in October 
2004 and remains lacking at this time.  Further, lay 
assertions of medical causation alone cannot serve as a 
predicate to reopen a previously denied claim.  Moray v. 
Brown, 5 Vet. App. 211 (1995).  Finally, the Veteran's Social 
Security Administration records are negative for complaints, 
treatment, or a diagnosis of tinnitus.    

In light of the aforementioned, the request to reopen a claim 
of entitlement to service connection for tinnitus must be 
denied.  Because the Veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is inapplicable.  Annoni v. Brown, 5 Vet. App. 463 (1993).


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for tinnitus is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


